DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in figure 1, opening 30 is circumscribed by an upright wall (52 in figure 2) such that it is isolated from the urine shield 50. This circumscribing contradicts the structure shown in figure 2, figure 9, and figure 10 which shows that the urine shield is in full, flow communication with the opening. The current arrangement in figure 1 is not compatible with use of a urine shield as intended.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  in each claim “complimentary” should be deleted and replaced with --complementary--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macdonald (US 2,047,480).
Regarding claim 1, Macdonald discloses a toilet seat reducer (fig. 1) comprising: a hub (7) comprising first and second opposed sides, and a perimetric wall disposed at a periphery of a portion of the first side; and a toilet seat comprising first and second opposed sides, and an aperture (5) smaller (col. 1, ln. 36-40) than an opening (12) in a conventional (1, col. 1, ln. 30) toilet seat, the aperture defined at least partly by a perimetric wall disposed at least a portion of the first side and configured to receiving at least a portion of the perimetric wall of the hub (fig. 2); wherein the second side of the hub is configured to couple (col. 2, ln. 28-29) with an underside of a lid (2) of the conventional toilet seat, the second side of the toilet seat is configured for mating with at 
Regarding claim 2, Macdonald discloses that the hub and seat detachably couple to each other when the lid is lowered onto the seat (col. 2, ln. 39-44, when the lid is lowered, the spring button 9 mates with the lock 10 to couple the pieces together).
Regarding claim 3, Macdonald discloses that the toilet seat is raised off the conventional toilet seat when the lid is raised (col. 3, ln. 1-3).
Regarding claim 4, Macdonald discloses that the toilet seat detaches from the hub when the seat is lowered while the lid is restrained by a user (col. 2, ln. 45-49). 
Regarding claim 5, Macdonald discloses that the toilet seat detaches from the hub when the lid is raised while the toilet seat is restrained by a user (col. 2, ln. 45-49).




    PNG
    media_image1.png
    601
    604
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 - 7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Macdonald, as applied to claim 1, in view of Regan (US 10,646,080). 
Regarding claim 6, Macdonald shows all of the instant invention as discussed above, but does not show that the seat comprises an outwardly extending tab for at least one of raising the seat, lowering the seat, and restraining the seat. Attention is turned to Regan which teaches a similar toilet seat reducer (100) which has a seat portion (42) with an outwardly extending tab (68) enabling raising, lowering, or restraining of the seat. It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the tab of Regan on the toilet seat of Macdonald so that a user can manipulate the seat relative to the lid and conventional seat, without having to directly touch a seating surface. Tabs and handles are common in the art for these purposes. 
Regarding claim 7, Macdonald shows all of the instant invention as discussed above, and further provides that on opposing perimetric walls of the hub and seat there is a latching assembly (spring button 9 and mating lock 10) for detachably coupling the hub and the toilet seat.  Macdonald however does not show a pair of complementary magnets.  Attention is again turned to Regan which teaches that it is known to use a pair complementary magnets (30, 60)(fig. 7) to couple together a toilet seat relative to a conventional seat for the purposes of detachable coupling (abstract).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have replaced the spring button and lock with complementary magnets, since as a functionally equivalent means to detachably couple mating pieces.  The magnets would work equally well as the spring/lock combination. An express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious see MPEP §2144.06.
Regarding claim 15, Macdonald discloses a toilet seat reducer comprising: a hub (7) on an underside of a lid (2) of a conventional toilet seat (col. 1, ln. 30); a toilet seat (4) comprising an aperture (5) smaller (col. 1, ln. 36-40) than an opening (12) in the conventional (1, col. 1, ln. 30) toilet seat, and the toilet seat configured for mating with at least a portion of the conventional toilet seat (fig. 2, note also hinge connection which connects bottoms surface of 4 to top surface of 1). 
Macdonald provides that on opposing locations on the hub and seat there is a latching assembly (spring button 9 and mating lock 10) for detachably coupling the hub and the toilet seat.  Macdonald however does not show a pair of complementary magnets.  Attention is turned to Regan which teaches that it is known to use a pair of complementary magnets (30, 60)(fig. 7) to couple together a toilet seat relative to a conventional seat for the purposes of detachable coupling (abstract).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have replaced the spring button and lock with complementary magnets, since as a functionally equivalent means to detachably couple mating pieces.  The magnets would work equally well as the spring/lock combination. An express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious see MPEP §2144.06.
Regarding claim 17, Macdonald as modified shows all of the instant invention as discussed above, but does not show that the seat comprises an outwardly extending tab for at least one of raising the seat, lowering the seat, and restraining the seat. Attention is again turned to Regan which teaches a similar toilet seat reducer (100) which has a seat portion (42) with an outwardly extending tab (68) enabling raising, lowering, or restraining of the seat. It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the tab of Regan on the toilet seat of Macdonald so that a user can manipulate the seat relative to the lid and conventional seat, without having to directly touch a seating surface. Tabs and handles are common in the art for these purposes.
Claims 8 - 12 is rejected under 35 U.S.C. 103 as being unpatentable over Macdonald, as applied to claim 1, in view of Weiss (US 3,601,822). 
Regarding claim 8, Macdonald shows all of the instant invention as discussed above, but does not show a flexible urine guard having at least a portion which collapses into at least a portion of the aperture when the lid is lowered onto the toilet seat, and which returns to an uncollapsed state when the lid and seat are separated.  Attention is turned to Weiss which teaches a similar toilet seat reducer (10) having a seat (12) with an aperture (17, 28) and a flexible urine guard (31) which collapses into at least a portion of the aperture when the lid is lowered onto the seat and which returns to an uncollapsed state when the lid and seat are separated (col. 4, ln. 46-58).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the flexible urine guard in the seat reducer of Macdonald in order to prevent urine splashing when male children use the seat. 
Regarding claim 9, Macdonald shows a toilet seat reducer (fig. 1) comprising: a hub (7) comprising first and second opposed sides, and a perimetric wall disposed at a periphery of a portion of the first side; and a toilet seat comprising first and second opposed sides, and an aperture (5) smaller (col. 1, ln. 36-40) than an opening (12) in a conventional (1, col. 1, ln. 30) toilet seat, the aperture defined at least partly by a perimetric wall disposed at least a portion of the first side and configured to receiving at least a portion of the perimetric wall of the hub (fig. 2); wherein the second side of the hub is configured to couple (col. 2, ln. 28-29) with an underside of a lid (2) of the conventional toilet seat, the second side of the toilet seat is configured for mating with at least a portion of the conventional toilet seat (fig. 2, note also hinge connection which connects bottoms surface of 4 to top surface of 1) ; and the perimetric wall of the hub and the perimetric wall of the seat are configured for detachably coupling the hub and seat together (9, col. 2, ln. 39-49). See annotated figure above.  
Macdonald does not show a urine guard. Attention is turned to Weiss which teaches a similar toilet seat reducer (10) having a seat (12) with an aperture (17, 28) and a flexible urine guard (31) which collapses into at least a portion of the aperture when the lid is lowered onto the seat and which returns to an uncollapsed state when the lid and seat are separated (col. 4, ln. 46-58).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the flexible urine guard in the seat reducer of Macdonald in order to prevent urine splashing when male children use the seat.
Regarding claim 10, Macdonald also shows that the hub and seat detachably couple to each other when the lid is lowered onto the seat (col. 2, ln. 39-44, when the lid is lowered, the spring button 9 mates with the lock 10 to couple the pieces together). Under the proposed modification with Weiss, at least a portion of the urine guard collapses into at least a portion of the aperture when the lid is lowered onto the seat (col. 4, ln. 46-58, Weiss). 
Regarding claim 11, Macdonald discloses that the toilet seat is raised off the conventional toilet seat when the lid is raised (col. 3, ln. 1-3), when the hub detaches from the toilet seat (Macdonald, col. 2, ln. 45- 9). Therefore, under the proposed modification with Weiss, the urine guard returns to an uncollapsed state when the toilet seat is lowered, while the lid is restrained by a user (Weiss, col. 4, ln. 46-58).
Regarding claim 12, Macdonald shows that the toilet seat detaches from the hub when the seat is lowered while the lid is restrained by a user (Macdonald, col. 2, ln. 45-49), and thus under the proposed modification with Weiss, the urine guard returns to an uncollapsed state (Weiss, col. 4, ln. 46 - 58). 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Macdonald and Weiss, as applied to claim 9, in view of Regan
Regarding claim 13, Macdonald as modified shows all of the instant invention as discussed above, but does not show that the seat comprises an outwardly extending tab for at least one of raising the seat, lowering the seat, and restraining the seat. Attention is turned to Regan which teaches a similar toilet seat reducer (100) which has a seat portion (42) with an outwardly extending tab (68) enabling raising, lowering, or restraining of the seat. It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the tab of Regan on the toilet seat of Macdonald so that a user can manipulate the seat relative to the lid and conventional seat, without having to directly touch a seating surface. Tabs and handles are common in the art for these purposes. 
Regarding claim 14, Macdonald as modified shows all of the instant invention as discussed above, and further provides that on opposing perimetric walls of the hub and seat there is a latching assembly (spring button 9 and mating lock 10) for detachably coupling the hub and the toilet seat.  Macdonald however does not show a pair complementary magnets.  Attention is again turned to Regan which teaches that it is known to use complementary magnets (30, 60)(fig. 7) to couple together a toilet seat relative to a conventional seat for the purposes of detachable coupling (abstract).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have replaced the spring button and lock with complementary magnets, since as a functionally equivalent means to detachably couple mating pieces.  The magnets would work equally well as the spring/lock combination. An express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious see MPEP §2144.06.
Claims 16 and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Macdonald and Regan, as applied to claim 15, in view of Weiss.
Regarding claim 16, Macdonald as modified shows all of the instant invention as discussed above, but does not show a urine guard. Attention is turned to Weiss which teaches a similar toilet seat reducer (10) having a seat (12) with an aperture (17, 28) and a flexible urine guard (31) which collapses into at least a portion of the aperture when the lid is lowered onto the seat and which returns to an uncollapsed state when the lid and seat are separated (col. 4, ln. 46-58).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the flexible urine guard in the seat reducer of Macdonald in order to prevent urine splashing when male children use the seat.
 Regarding claim 18, Macdonald as modified shows all of the instant invention as discussed above, and shows  that the hub and seat detachably couple to each other when the lid is lowered onto the seat (col. 2, ln. 39-44, when the lid is lowered, the spring button 9 mates with the lock 10 to couple the pieces together) and that the toilet seat is raised off the conventional toilet seat when the lid is raised (col. 3, ln. 1-3).
Regarding claim 19, Macdonald as modified also shows that the toilet seat detaches from the hub when the seat is lowered while the lid is restrained by a user (col. 2, ln. 45-49). 
Regarding claim 20, Macdonald as modified shows that the toilet seat detaches from the hub when the lid is raised while the toilet seat is restrained by a user (col. 2, ln. 45-49).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mallory (US 2,171,851) shows a similar seat reducer including a hollow hub, similar to the one shown, but not specifically claimed.
High (US 548,367) and Wedge (US 2,820,969) show toilet seat reducers including a toilet seat and a hub, similar to the instant invention, and representative of the state of the art. 
Bailey et al. (US 6,189,159) shows a similar toilet seat reducer having a hollow seat portion similar to the instant invention, but not specifically claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIN DEERY/Primary Examiner, Art Unit 3754